Pursuant to Ind.Appellate Rule 65(D),
 this Memorandum Decision shall not be
                                                              Feb 28 2014, 8:30 am
 regarded as precedent or cited before any
 court except for the purpose of
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                               ATTORNEYS FOR APPELLEE:

STEVEN KNECHT                                         GREGORY F. ZOELLER
Vonderheide & Knecht, P.C.                            Attorney General of Indiana
Lafayette, Indiana
                                                      RICHARD C. WEBSTER
                                                      Deputy Attorney General
                                                      Indianapolis, Indiana



                                IN THE
                      COURT OF APPEALS OF INDIANA

D.K.,                                                 )
                                                      )
        Appellant-Defendant,                          )
                                                      )
                vs.                                   )       No. 08A02-1308-JV-734
                                                      )
STATE OF INDIANA,                                     )
                                                      )
        Appellee-Plaintiff.                           )


                      APPEAL FROM THE CARROLL SUPERIOR COURT
                             The Honorable Kurtis Fouts, Judge
                               Cause No. 08D01-1302-JD-6


                                          February 28, 2014

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

FRIEDLANDER, Judge
          Sixteen-year-old D.K. appeals a true finding that he committed an act that would

constitute the offense of Battery,1 a class A misdemeanor, if committed by an adult. D.K.

presents the following restated issue for review: Did the State present sufficient evidence to

rebut his claim of self-defense?

          We affirm.

          The facts favorable to the judgment are that on November 21, 2012, fourteen-year-old

D.J. was visiting at the house of two of his friends. D.K. and four friends were skateboarding

at a church across the street. At some point, D.J. and his friends went out of the house and

started shouting at D.K. and his friends, calling them “queers, fags, gay, whatever.”

Transcript at 60. A short time later, D.J. and his friends traveled to a nearby Citgo station to

get something to drink. When they reached a corner near the courthouse, D.J. saw D.K. and

his friends across the street. D.K. walked up to D.J. and his friends and told them to stop

calling them names. D.K. then returned to his friends and they left. D.J. and his friends went

to the Citgo station, where D.J. met his girlfriend. D.J. and his girlfriend stayed there, while

D.J.’s friends left. A short time later, D.J. and his girlfriend were talking in an alley near the

Citgo station, with D.J. straddling his bicycle and his girlfriend sitting nearby on the ground.

D.K. and his friends appeared in the alley and approached D.J. and his girlfriend. D.K.’s

friends sat and talked with D.J.’s girlfriend while D.K. walked up to D.J. and spoke with him

about the previous name-calling incidents. A less-than-friendly discussion ensued, during

which D.J. drew back his fist and told D.K. that if D.K. hit him, he would hit D.K. back. At


1
    Ind. Code Ann. § 35-42-2-1 (West, Westlaw current through 2013 1st Reg. Sess. & 1st Reg. Technical Sess.).

                                                       2
that point, D.K. struck D.J. on the left side of his face, knocking him to the ground and

rendering him unconscious. D.K. and his friends then left the scene. D.J. was unconscious

for approximately thirty seconds and his nose bled profusely. Subsequent examination

revealed that D.J. had suffered a fractured cheekbone on the left side of his face.

       As a result of the incident, the State filed a petition alleging that D.K. was a

delinquent child because he committed an act that would constitute the offense of battery

resulting in serious bodily injury if it were committed by an adult. At the hearing, D.K.

admitted striking D.J., but claimed he did so in self-defense. The court entered a true finding

of juvenile delinquency and placed D.K. on unsupervised probation for 180 days.

       D.K. contends the evidence was insufficient to rebut his claim of self-defense. The

standard for reviewing a challenge to the sufficiency of evidence to rebut a claim of self-

defense is the same standard used for any claim of insufficient evidence. Wallace v. State,

725 N.E.2d 837 (Ind. 2000). As in adult criminal cases, a true finding that a child committed

a delinquent act must be based upon proof beyond a reasonable doubt. Ind. Code Ann. § 31–

37–14–1 (West, Westlaw current through 2013 1st Reg. Sess. & 1st Reg. Technical Sess.).

We review sufficiency claims in this context utilizing the same standard employed in

challenges to the sufficiency of evidence supporting adult criminal convictions. See B.K.C.

v. State, 781 N.E.2d 1157 (Ind. Ct. App. 2003). Pursuant to that standard:

       [w]hen reviewing the sufficiency of the evidence needed to support a criminal
       conviction, we neither reweigh evidence nor judge witness credibility. Henley
       v. State, 881 N.E.2d 639, 652 (Ind. 2008). “We consider only the evidence
       supporting the judgment and any reasonable inferences that can be drawn from
       such evidence.” Id. We will affirm if there is substantial evidence of
       probative value such that a reasonable trier of fact could have concluded the

                                              3
       defendant was guilty beyond a reasonable doubt. Id.

Bailey v. State, 907 N.E.2d 1003, 1005 (Ind. 2009).

       To prevail on a self-defense claim, D.K. must show that he: (1) was in a place where

he had a right to be; (2) did not provoke, instigate, or participate willingly in the violence;

and (3) had a reasonable fear of death or great bodily harm. Wilson v. State, 770 N.E.2d 799

(Ind. 2002); see also Ind. Code Ann. § 35–41–3–2 (West, Westlaw current through 2013 1st

Reg. Sess. & 1st Reg. Technical Sess.). When a self-defense claim is raised and finds

support in the evidence, the State bears the burden of negating at least one of the necessary

elements. Wilson v. State, 770 N.E.2d 799. The State may meet its burden by offering

evidence directly rebutting the defense by affirmatively showing that the defendant did not

act in self-defense, or by simply relying upon the sufficiency of the evidence from its case-in-

chief. Miller v. State, 720 N.E.2d 696 (Ind. 1999). If a defendant is convicted, or, as in this

case, a true finding of juvenile delinquency is entered, despite the claim of self-defense, we

will reverse only if no reasonable person could say that self-defense was negated beyond a

reasonable doubt. Wilson v. State, 770 N.E.2d 799.

       This incident was the culmination of a series of confrontations involving D.K. and

D.J. The State presented evidence that, with respect to the final confrontation, D.K. walked

up to within a foot of D.J. and initiated a discussion of the previous confrontations.

According to D.J.’s girlfriend, it was not a friendly conversation. Finally, at some point

during the conversation, D.J. “drew his hand back, like he was getting ready to hit” D.K. and

“threatened to hit [D.K.] if [D.K.] hit him.” Id. at 25. D.K. responded immediately by


                                               4
punching D.J. in the face with such force that he knocked D.J. out and broke his cheekbone.

       Generally, a self-defense claim is not available to an initial aggressor. See I.C. § 35–

41–3–2(g)(3) (“a person is not justified in using force if: ... the person ... is the initial

aggressor”). Quite apart from the existence or reasonableness of D.K.’s belief that D.J. was

preparing to strike him, the evidence consistent with the true finding demonstrated that D.K.

initiated the final confrontation with D.J. by seeking him out in the alley, walking to within a

foot of D.J. while D.J. was astride his bicycle, and entering into a discussion with D.J. that

was less than pleasant. The foregoing evidence supports the conclusion that D.K. provoked

the confrontation that led to him striking D.J.

       Moreover, in order to establish a claim of self-defense, D.K. was required to establish

that he struck D.J. because he reasonably believed it necessary to protect himself from D.J.’s

imminent use of unlawful force. See I.C. § 35-41-3-2(c). In evaluating D.K.’s claim of self-

defense, the juvenile court considered conflicting evidence on this point. D.J.’s girlfriend

testified that when D.J. drew his hand back, it was accompanied by a statement that he would

hit D.K. if D.K. hit him first. In recounting his version of the incident, D.K. made no

mention of the statement D.J.’s girlfriend attributed to D.J. when he drew his hand back.

Without this statement, D.K.’s claim of self-defense would be somewhat more compelling.

In evaluating the evidence, however, we are constrained by our standard of review to

consider only the evidence supporting the judgment, drawing all inferences in favor of the

judgment. See Bailey v. State, 907 N.E.2d 1003. The evidence consistent with this standard

did not establish that D.K. could reasonably have believed that D.J. threatened the imminent


                                               5
use of unlawful force at the time D.K. struck D.J. in the face.

       In summary, viewing the evidence consistent with the true finding, we cannot

conclude that no reasonable person could say that D.K’s claim of self-defense was negated

beyond a reasonable doubt. See Wilson v. State, 770 N.E.2d 799.

       Judgment affirmed.

KIRSCH, J., and BAILEY, J., concur.




                                             6